Citation Nr: 9921020	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a right heel 
spur.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a left heel 
spur.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1994 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 1997 RO rating decision that granted service connection 
for bilateral heel spurs, and assigned a 10 percent evaluation 
under diagnostic code 5015-5284, effective from February 1997.  
The veteran submitted a notice of disagreement in August 1997, 
and the RO issued a statement of the case in August 1997.  The 
veteran submitted a substantive appeal in September 1997, and 
testified at a hearing in December 1997.  In an April 1998 
determination, the hearing officer separate 10 percent ratings 
for right and left heel spurs, respectively, resulting in a 
combined evaluation of 20 percent, effective from February 1997.  
In July 1998, the Board remanded this case to the RO.  

The Board notes that in the July 1997 rating decision, service 
connection for hearing loss and left lower quadrant pain were 
denied.  The veteran was notified of this decision in a July 1997 
letter and of her procedural and appellate rights.  Since a 
notice of disagreement has not been received as to either issue, 
neither issue is in appellate status and before the Board at this 
time.  


FINDING OF FACT

The veteran without good cause failed to report for a VA 
scheduled medical examination in October 1998.


CONCLUSIONS OF LAW

1.  A rating above the 10 percent rating assigned following a 
grant of service connection for service-connected right heel spur 
from the effective date of service connection is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998).

2.  A rating above the 10 percent rating assigned following a 
grant of service connection for service-connected left heel spur 
from the effective date of service connection is not warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1994 to January 
1997.

Service medical records show that the veteran was treated for 
bilateral foot pain in 1996, and was diagnosed with bilateral 
heel spurs and plantar fasciitis.  X-rays taken of the veteran's 
right foot, where symptoms appeared worse, revealed an inferior 
calcaneal spur.  A report of the veteran's separation examination 
in January 1997 noted plantar fasciitis.

The veteran underwent a VA examination in May 1997.  She reported 
painful heels, which were worse on exertion, and that she had 
been treated with cortisone injections and had been given special 
heel pads.  Upon examination, her extremities showed normal range 
of motion.  The report of this examination noted tenderness on 
the bottom of both heels.  The veteran was diagnosed with 
bilateral heel spurs.

A July 1997 RO rating decision granted service connection for 
bilateral heel spurs, and assigned a 10 percent evaluation under 
diagnostic code 5015-5284, effective from February 1997.  The 
veteran disagreed with the evaluation assigned for bilateral heel 
spurs and appealed.  She asserted that a rating of 10 percent 
should be assigned for each foot.

The veteran testified at a hearing in December 1997.  She 
asserted that the bilateral heel spurs produced sharp pain, and 
that the pain was worse in the morning.  She also testified that 
she had pain in the area of her ankles and knees, particularly on 
the left side, and that she had difficulty climbing and 
descending stairs.  When asked whether she could report, if need 
be, for a further VA examination to fully and fairly evaluate her 
condition, the veteran stated "Sure I started a new job.  It 
will be really difficult right now but ... Okay." 

In April 1998, the RO hearing officer assigned separate 
evaluations of 10 percent for the right heel spur and 10 percent 
for the left heel spur, which resulted in a combined evaluation 
of 20 percent effective from February 1997.

In a statement submitted by the veteran's representative in June 
1998, the veteran indicated a desire to continue her appeal 
before the Board.  In July 1998, the Board remanded the case to 
the RO in order to obtain updated treatment records and to 
schedule the veteran for a medical examination to determine the 
severity of the bilateral heel spurs.

The RO sent a letter to the veteran in July 1998, requesting her 
to provide the names and addresses of all sources of treatment 
for bilateral heel spurs since her discharged from service.  She 
did not respond.  In addition, the veteran was scheduled for a VA 
compensation examination in October 1998 at the VA medical 
facility in West Haven, Connecticut.  The RO was notified by the 
VA medical facility in West Haven, Connecticut, that the veteran 
failed to report for the scheduled medical examination.
 
In January 1999, a supplemental statement of the case was sent to 
the veteran and her representative, notifying them that the 
veteran's claims for a higher evaluation for the left heel spur 
and for the right heel spur were denied because the veteran 
failed to report for a medical examination.  The veteran and her 
representative were advised of the appropriate regulatory 
criteria for this determination.

In a written statement submitted by the veteran's representative 
in May 1999, the representative failed to provide any reason 
regarding the veteran's failure to report for her scheduled 
examination.  The veteran did not furnish any further 
correspondence to the Board.  


B.  Legal Analysis

The veteran's claims for a higher evaluation for the left heel 
spur and right heel spur are well grounded, meaning they are 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  No further 
assistance to the veteran is required to comply with VA's duty to 
assist her, for the reasons stated in this decision.

The applicable VA regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such an 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b).  38 C.F.R. § 3.655(a) (1998).  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1998).

A review of the evidence, as noted, reveals that the veteran 
failed to respond to a request to provide names and addresses of 
all sources of treatment for the bilateral heel spurs, and failed 
to report for a medical examination to determine the current 
severity of the left heel spur and the right heel spur.  The 
evidence of record does not reflect any good cause or 
justification for the veteran's failure to report for the 
scheduled VA medical examination.  38 C.F.R. § 3.655(a) (1998).

At the hearing in December 1997, the veteran expressed a 
willingness to report for a VA medical examination.  The veteran 
has an obligation to cooperate, when required, in the development 
of evidence pertaining to her claim.  The duty to assist is not 
always a one-way street, nor is it a blind alley.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  VA efforts to obtain updated treatment 
records and a reexamination of the bilateral heel spurs, in order 
to fully and fairly evaluate the veteran's claims, have been 
unsuccessful.  Having considered all the evidence, the Board 
finds that the veteran without good cause failed to report for a 
VA scheduled medical examination in October 1998.  Accordingly, 
her claims must be denied.  38 C.F.R. § 3.655(b).


ORDER

The appeal as to both issues is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

